Citation Nr: 9928225	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-28 208	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina




THE ISSUE

Entitlement to an increased (compensable) rating for left 
ankle sprain, with post-traumatic arthritis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans









ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from June 1989 to June 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision of the RO.  

The Board remanded the case in July 1998 for further 
development.  



FINDING OF FACT

The medical evidence reflects that the veteran's service-
connected left ankle sprain, with post-traumatic arthritis, 
is manifested by pain and mild degenerative changes 
demonstrated by x-ray study; more than moderate limitation of 
motion or functional loss due to pain has not been 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating for 
the service-connected left ankle sprain, with post-traumatic 
arthritis, have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a including Diagnostic Codes 
5003, 5010, 5271 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records indicate that the veteran first 
injured his left ankle in May 1992.  

A VA examination conducted in March 1997 found mild 
tenderness over the anterior talofibular ligament and in the 
lateral shoulder of his talus upon palpation, but no evidence 
of talar tilt or anterior drawer.  The anterior talofibular 
ligament, calcaneofibular ligament and posterior ligaments 
were nontender and palpably intact.  The examining physician 
diagnosed left ankle sprain with residual pain and 
apprehension, possibly secondary to an osteochondral injury 
at the time of his original trauma.  It was also noted that 
the osteochondral injury could continue to be periodically 
symptomatic and subject to re-injury and later arthritis.  X-
ray studies showed minimal degenerative changes in the left 
ankle.  

The veteran was afforded another VA examination in December 
1998.  The veteran asserted that he experienced constant left 
foot and ankle pain which was aggravated by prolonged 
standing, walking or inactivity.  Examination of the left 
foot and ankle showed that active range of motion foot was 
within normal limits without crepitus.  Sensation was normal 
and muscle strength was 5/5.  There was no erythema, bony or 
soft tissue abnormalities.  "Very, very minimal pain" was 
noted on palpation of the left malleolus.  Gait was non-
antalgic.  An x-ray study of the left ankle showed an old 
healed fracture in the medical malleolus; and no evidence of 
acute process or bony abnormality.  The examiner stated that 
the veteran had pain in the left foot and ankle with no 
evidence of significant neuromuscular or functional deficits 
on this examination.  There was no evidence of pain or 
functional loss due to pain.  The veteran's pain did not 
limit the functional ability of the veteran's ankle, in the 
examiner's opinion.  The examiner also stated that the ankle 
did not exhibit any weakened movement, excess fatigability or 
incoordination.  

Traumatic arthritis is rated as is degenerative arthritis, on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  When there is marked 
limitation of motion in an ankle, a 20 percent evaluation is 
assigned.  If limitation of motion in the ankle is moderate, 
a 10 percent evaluation is assigned.  38 C.F.R. § 4.71, 
Diagnostic Code 5271.  The normal range of dorsiflexion in an 
ankle is from zero degrees to 20 degrees, while normal 
plantar flexion is from zero degrees to 45 degrees.  38 
C.F.R. § 4.71, Plate II.  

The veteran is entitled to a 10 percent evaluation for 
painful motion of a major joint, such as the ankle, because 
arthritis in the joint was established by x-ray study.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Accordingly, the Board finds that the veteran's complaints of 
pain and the 1997 x-ray findings of degenerative changes in 
the left ankle justify the assignment of a 10 percent 
evaluation.  

The Board further notes that the veteran does not demonstrate 
a moderate loss of motion due to pain on use or during flare-
ups as noted by a medical examiner. DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  There is no medical evidence showing that 
the veteran experiences periods of flare-ups where his range 
of motion is worse due to pain.  

In fact, no limitation of motion or other functional 
impairment was shown on the last VA examination.  Therefore, 
a higher rating on that basis is not warranted.  







ORDER

An increased rating of 10 percent  for the service-connected 
left ankle sprain, with post-traumatic arthritis, is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

